                    Case 20-11943-JTD            Doc 37-3       Filed 02/09/21        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               OF THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 7

    ARANDELL KENTUCKY, LLC,                                  Case No. 20-11943 (JTD)

                                           Debtor.
                                                             Re: Dkt. No. ____

                  ORDER APPROVING SETTLEMENT OF ESTATE CLAIMS AGAINST
                             STAG INDUSTRIAL HOLDINGS, LLC
                            PURSUANT TO FED. R. BANKR. P. 9019


             Upon consideration of the Chapter 7 Trustee’s Motion, pursuant to Fed. R. Bankr. P.

9019 (the “Motion”),1 for an Order Approving the Stipulation (the “Stipulation”) by and among

the Trustee, on behalf of the Debtor’s estate, and STAG Industrial Holdings, LLC; and the Court

having reviewed the Motion and the Stipulation described in and attached to the Motion; and the

Court finding that: (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334,

(b) notice of the Motion, and any hearing thereon, was adequate under the circumstances, and (c)

all persons with standing have been afforded the opportunity to be heard on the Motion, it is

hereby

             ORDERED AS FOLLOWS:

             1.      The Motion is granted as set forth herein.

             2.      The Stipulation is hereby approved.

             3.      The Trustee is hereby authorized to take all actions necessary or desirable to

effectuate the Stipulation.

             4.      This Court hereby directs the Escrow Agent to release any and all funds in


1
    Capitalized terms not otherwise defined herein shall have the same meanings ascribed to them in the Motion.
              Case 20-11943-JTD        Doc 37-3      Filed 02/09/21    Page 2 of 2




Escrow, less any fees or reimbursement of expenses owed to the Escrow Agent under the Escrow

Agreement, as follows: $41,666.67 to the Trustee, $1,500 to the Escrow Agent for accrued fees,

and the balance of the funds in Escrow (estimated to be $1,456,833.32) to STAG. Each Party

shall provide the Escrow Agent with its wiring instructions for the release and delivery of its

share of the funds in Escrow. After the funds in Escrow are released to the Parties in accordance

with this Stipulation, the Escrow will be deemed to be terminated.

        5.     The automatic stay under section 362 of the Bankruptcy Code, to the extent

applicable, is hereby modified without further order of this Court to permit the release of the

funds in Escrow on the terms and conditions set forth in this Order and the Stipulation.

        6.     The Court shall retain jurisdiction to (i) enforce and implement the terms and

provisions of the Stipulation and (ii) resolve any disputes arising under or in connection with the

Stipulation and any related documents.      Furthermore, the Court shall retain jurisdiction to

interpret, implement, and enforce the provisions of this Order.
220298531v2




                                                2
